Citation Nr: 1508992	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-00 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  His awards and decorations include an Air Medal, Distinguished Flying Cross, and a Combat Infantryman Badge (CIB).

This appeal is before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since been transferred to the RO in Los Angeles, California.

In July 2013, the Veteran testified during a Board hearing in Los Angeles, California, before the undersigned Veterans Law Judge.  A transcript is included in the VBMS electronic claims file.

In April 2014, the Board remanded the Veteran's appeal to the RO with instruction to request relevant medical records and the appropriate authorizations from the Veteran, schedule the Veteran for VA examinations for his cervical and lumbar spine conditions, and conduct any further necessary development.  The RO complied with these instructions, and VA examinations were conducted in November 2014.

The Board finds that the VA examinations were adequate to evaluate the Veteran's cervical and lumbar spine conditions and complied with the Board's instructions, and the Board is therefore satisfied that the instructions in its remand of April 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A cervical spine disorder was neither incurred in nor related to service.

2.  A lumbar spine disorder was neither incurred in nor related to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2014).

2.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated April 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Also, the Veteran was provided VA examinations of his cervical spine and lumbar spine in November 2014.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks service connection for disorders of the cervical spine and lumbar spine.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Here, in an August 2009 statement, the Veteran explained that he suffered a back injury in service in June 1969.  The Veteran was riding in a helicopter in an aerial support encounter in Vietnam which had a hard drop of 10 to 15 feet as it came to the insertion point.  The Veteran was thrown upon an ammunition box and hurt his lower back.  He stated he has suffered back pain every day since.  The Veteran has also provided a December 2009 statement from a fellow soldier, who reported that the Veteran informed him of this incident when he returned from the mission, and suffered constant pain for which he was medicated throughout the rest of his time in Vietnam.  Because the Veteran served in combat, the accounts of the helicopter incident are presumed credible.

Service treatment records do not reference any complaints of or treatment for back pain.  There were no conditions noted in the Veteran's March 1970 separation examination.  In the report of medical history accompanying the March 1970 separation examination, the Veteran reported a history of mumps, hearing loss, frequent or severe headaches, ear/nose/throat trouble, and skin diseases, but explicitly denied back trouble of any kind.

Private treatment records include a January 2005 MRI of the lumbar spine, which showed disc bulges at all intervertebral levels, mild bilateral neuralforaminal narrowing, moderate to severe degenerative disc disease, and moderate lumbar spondylosis.  A September 2005 MRI of the cervical spine, the report of which noted a clinical history of cervical radiculitis, showed mild right neuroforaminal narrowing and an asymmetric disc which effaced the cerebrospinal fluid and impinged the spinal cord.  Records show that the Veteran was medicated for the associated pain, and continues to receive private treatment alongside VA treatment.

VA treatment records reflect that the Veteran has been regularly treated for lower back pain since 2006.  In November and December of 2008, and again in January 2011, the Veteran informed his doctors that he had had back pain for many years, and that it originated in a helicopter crash in 1969.  His doctors do not otherwise comment on the etiology of the conditions.  An October 2008 radiology report of the lumbar spine showed mild to severe degenerative disc disease and moderate facet disease.  An April 2009 MRI of the lumbar spine showed mild to severe degenerative disc disease with disc desiccation, space narrowing, and bulges throughout the lumbar spine.  

In November 2014, the Veteran underwent VA examinations for both his cervical and lumbar spine conditions.  After a physical examination and a review of the available radiology, the examiner diagnosed the Veteran with degenerative disc disease and cervical spondylosis of the cervical spine, and with degenerative disc disease and facet joint arthropathy of the lumbosacral spine.  The examiner opined that it was less likely than not that the Veteran's spine disorders were related to the June 1969 helicopter incident, or otherwise related to service.  The examiner based this opinion on the rationale that degenerative disc disease on multiple levels throughout the spine is more likely due to slow changes over many years than to a single injury over 45 years ago.

The Board finds the VA examiner's opinion highly probative.  The examiner provided a rationale that not only explains the reasoning behind the opinion, but also is consistent with the Veteran's service treatment records.  While the Board accepts as true the Veteran's account of the June 1969 helicopter incident, the Veteran's service treatment records show no record of any back pain, and the Veteran did not mention any back pain in his separation examination medical history report in March 1970.  Furthermore, the examiner's opinion based on the nature of the Veteran's injuries suggests that his current conditions are the result of the ageing process and not a single instance of trauma.  For these reasons, the Board finds that the evidence weighs in favor of a finding that the Veteran's conditions are not related to the June 1969 helicopter incident, or otherwise related to service.  Service connection must therefore be denied.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


